Case 20-10343-LSS   Doc 3265-15   Filed 05/06/21   Page 1 of 17




                                   Exhibit 14
                      Case 20-10343-LSS             Doc 3265-15         Filed 05/06/21        Page 2 of 17


                                / IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


          In re:                                                     Chapter 11

          BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
          DELAWARE BSA, LLC,1
                                                                     (Jointly Administered)
                                     Debtors.


                                 SEXUAL ABUSE SURVIVOR PROOF OF CLAIM

        This Sexual Abuse Survivor Proof of Claim must be submitted and received by 5:00 p.m. (Eastern Time)
on November 16, 2020. Please carefully read the following instructions included with this SEXUAL ABUSE
SURVIVOR PROOF OF CLAIM and complete ALL applicable questions to the extent of your knowledge or
recollection. If you do not know the answer to an open-ended question, you can write “I don’t recall” or “I don’t
know.” If a question does not apply, please write “N/A.” If you are completing this form in hard copy, please
write or type clearly using blue or black ink.

       The Sexual Abuse Survivor Proof of Claim must be delivered to Omni Agent Solutions, the Court-
approved claims and noticing agent (the “Claims Agent”), by either:

        (i)        Hand delivery, first class mail, or courier the original proof of claim to: BSA Abuse Claims
                   Processing, c/o Omni Agent Solutions, 5955 De Soto Ave., Suite 100, Woodland Hills, CA 91367,
                   so that it is received on or before November 16 , 2020 at 5:00 p.m. (Eastern Time);2 or

        (ii)       Electronically using the interface available at: www.OfficialBSAClaims.com on or before
                   November 16, 2020 at 5:00 p.m. (Eastern Time).

        Sexual Abuse Survivor Proofs of Claim sent by email or facsimile transmission will not be accepted.

       “You” and/or “Sexual Abuse Survivor” refers to the person asserting a Sexual Abuse Claim against the
Boy Scouts of America (“BSA”) related to the Sexual Abuse Survivor’s sexual abuse. For this claim to be valid,
the Sexual Abuse Survivor must sign this form. If the Sexual Abuse Survivor is deceased or incapacitated, the
form must be signed by the Sexual Abuse Survivor’s representative or the attorney for the Sexual Abuse
Survivor’s estate. If the Sexual Abuse Survivor is a minor, the form must be signed by the survivor’s parent or
legal guardian or attorney. Any Sexual Abuse Survivor Proof of Claim signed by a representative or legal
guardian must attach documentation establishing such person’s authority to sign the claim for the Sexual Abuse
Survivor.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as
follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill
Lane, Irving, Texas 75038.
2
 If you are mailing your Sexual Abuse Survivor Proof of Claim, do not attach original documents with your Sexual Abuse Survivor
Proof of Claim.
                                                           Page 1 of 16
                   Case 20-10343-LSS         Doc 3265-15       Filed 05/06/21     Page 3 of 17


                                       Who Is a Sexual Abuse Survivor?

       For purposes of this Sexual Abuse Survivor Proof of Claim, the term Sexual Abuse Survivor refers to a
person who was sexually abused before turning eighteen (18) years of age.

                         Who Should File a Sexual Abuse Survivor Proof of Claim?

       This Sexual Abuse Survivor Proof of Claim is only for people who were sexually abused before turning
eighteen (18) years of age and where the sexual abuse (defined below) occurred on or before February 18, 2020.
This Sexual Abuse Survivor Proof of Claim is the way you assert an unsecured claim against BSA seeking
damages based on Scouting-related sexual abuse. Any person asserting a claim based on anything other than
childhood sexual abuse should use the General Proof of Claim form (official bankruptcy form 410).

                                             What Is Sexual Abuse?

        For the purposes of this Sexual Abuse Survivor Proof of Claim, sexual abuse means, with respect to a
child under the age of eighteen (18) at the time of the sexual abuse, sexual conduct or misconduct, sexual abuse
or molestation, sexual exploitation, sexual touching, sexualized interaction, sexual comments about a person’s
body, or other verbal or non-verbal behaviors that facilitated, contributed to, or led up to abuse, regardless of
whether or not such behavior was itself sexual or against the law, and regardless of whether the child thought the
behavior was sexual abuse at the time. Sexual abuse includes behavior between a child and an adult and between
a child and another child, in each instance without regard to whether such activity involved explicit force, whether
such activity involved genital or other physical contact, and whether the child associated the abuse with any
physical, psychological, or emotional harm. It involves behaviors including penetration or fondling of the child’s
body, other body-on-body contact, or non-contact, behaviors such as observing or making images of a child’s
naked body, showing or making pornography, or having children behave in sexual behavior as a group.

        If you have a claim arising from sexual abuse and you were at least eighteen (18) years of age at the time
the sexual abuse began or if you have a claim arising from other types of abuse, including non-sexual physical
abuse, non-sexual emotional abuse, bullying or hazing, you should consult the Notice of Deadlines Requiring
Filing of Proof of Claim and file a General Proof of Claim (Official Bankruptcy Form 410).

       For the avoidance of doubt, if you have a claim for sexual abuse and you were a child under the age of
eighteen (18) when the sexual abuse began you must complete this form.

                       You May Wish to Consult an Attorney Regarding This Matter.

        You may also obtain information from the Claims Agent by: (1) calling toll free at 866-907-2721,
(2) emailing at BSAInquiries@omniagnt.com, or (3) visiting the case website at www.OfficialBSAClaims.com
(do not contact the Claims Agent for legal advice).

                                         What If I Don’t File on Time?

        Failure to complete and return this Sexual Abuse Survivor Proof of Claim by November 16, 2020
at 5:00 p.m. (Eastern Time) may result in your inability to vote on a plan of reorganization and/or to receive
a distribution from this bankruptcy for sexual abuse related to BSA.

 Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or
 both. 18 U.S.C. §§ 152, 157 and 3571.


                                                    Page 2 of 16
                  Case 20-10343-LSS        Doc 3265-15       Filed 05/06/21    Page 4 of 17


                                       PART 1: CONFIDENTIALITY

        Unless you indicate below, your identity and your Sexual Abuse Survivor Proof of Claim will be kept
confidential, under seal, and outside the public record. However, information in this Sexual Abuse Survivor
Proof of Claim will be confidentially provided, pursuant to Court-approved guidelines, to the Debtors, the
Debtors’ counsel and retained advisors, certain insurers of BSA, the Tort Claimants’ Committee, counsel to the
Ad Hoc Committee of Local Councils (with personally identifiable information redacted), individual Local
Councils solely with respect to Sexual Abuse Claims asserted against them, attorneys at the Office of the United
States Trustee for the District of Delaware, the Future Claimants’ Representative, the Court, and confidentially
to such other persons that the Court determines need the information in order to evaluate the claim. Information
in this Sexual Abuse Survivor Proof of Claim may be required to be disclosed to governmental authorities under
mandatory reporting laws in many jurisdictions.

       This Sexual Abuse Survivor Proof of Claim (along with any accompanying exhibits and
attachments) will be maintained as confidential unless you expressly request that it be publicly available
by checking the “public” box and signing below.


        PUBLIC: I want my identity and this Sexual Abuse Survivor Proof of Claim (together with any exhibits
        and attachments) to be made part of the official claims register in these cases. My claim will be
        available for review by any and all members of the public.

 Signature:     ____________________________________________________________

 Print Name:    ____________________________________________________________



                                PART 2: IDENTIFYING INFORMATION




                                                  Page 3 of 16
                 Case 20-10343-LSS       Doc 3265-15      Filed 05/06/21   Page 5 of 17




  B.    If you have hired an attorney relating to the sexual abuse described in this Sexual Abuse
        Survivor Proof of Claim, please provide his or her name and contact information:

Law Firm Name:         Pfau Cochran Vertetis Amala PLLC
Attorney’s Name:       Michael T. Pfau
Number and Street:     403 Columbia St. Ste 500
City:     Seattle                           State:     Washington     Zip Code:           98104
Country (not USA):     USA                  Email Address:            michael@pcvalaw.com
Telephone (Work):      (206) 462-4334       Fax No.                   (206) 623-3624

           PART 3: BACKGROUND INFORMATION FOR SEXUAL ABUSE SURVIVOR




                                               Page 4 of 16
             Case 20-10343-LSS        Doc 3265-15       Filed 05/06/21    Page 6 of 17




E.   Involvement with Scouting:

      a. Have you ever been affiliated with Scouting and/or a Scouting program?

         Yes        No

      b. When were you involved with Scouting? I was involved in Scouting from approximately 1987
         to approximately 1992.

      c. What type of Scouting unit (i.e., troop) were you involved with, and, if you recall, when you
         were involved and what was your troop or unit number?

                         Boy Scouts Boy Scout unit number 91

                         Cub Scouts Cub Scout unit number 91

                         Exploring Scouts

                         Sea Scouts

                         Venturing

                         Other (please explain your involvement with Scouting):




                                             Page 5 of 16
                   Case 20-10343-LSS         Doc 3265-15       Filed 05/06/21     Page 7 of 17


                               PART 4: NATURE OF THE SEXUAL ABUSE

                                     (Attach additional sheets if necessary)

        For each of the questions listed below, please complete your answers to the best of your recollection.

         Note: If you have previously filed a lawsuit about your Scouting-related sexual abuse in state or federal
court, you may attach a copy of the complaint. If you have not filed a lawsuit, or if the complaint does not contain
all of the information requested below, you must provide the information below to the extent of your recollection.

        Please answer each of the following questions to your best ability. If you do not know or recall, please so
indicate.

       If you are the survivor of sexual abuse by more than one sexual abuser, please respond to each of the
questions in this Part 4 for each sexual abuser.

   A.    Please answer “Yes” or “No” to each of the following:

          i.    Were you sexually abused by more than one person?        Yes         No

         ii.    Were you sexually abused in more than one state?         Yes         No

   B.    Please name each person who sexually abused you in relation to your involvement in Scouting.
         (“Scouting” includes Cub Scouts, Boy Scouts, Exploring Scouts, Sea Scouts and Venturing.)

         If you do not remember the name of the sexual abuser(s), provide as much identifying information about
         the sexual abuser(s) that you can recall, such as their approximate age and their relationship to Scouting
         (e.g., the Scoutmaster of Troop 100, another Troop member of Troop 200, camp staff member, etc.).

         I was sexually abused by Robert Gene Metcalf who was a Scout volunteer while I was in Scouting

         as described above.


   C.    Other than the sexual abuser(s), please identify any person(s) you can remember who were leaders or
         other adults involved in your Scouting unit or the camp(s) you attended.




   D.    What was each sexual abuser’s position, title, or relationship to you in Scouting (check all that apply)?

                   Adult Scout leader in my Scouting unit

                   Adult Scout leader not in my Scouting unit

                                                    Page 6 of 16
              Case 20-10343-LSS         Doc 3265-15       Filed 05/06/21    Page 8 of 17


              Youth Scout in my Scouting unit

              Youth Scout not in my Scouting unit

              Camp personnel (e.g., camp staff) not in my Scouting unit

              I don’t know

              Other (please explain why you believe the person(s) who sexually abused you had a
          relationship with Scouting):

          Robert Gene Metcalf was a Scout volunteer in my Scouting unit.

E.   Where were you at the time you were sexually abused (city, state, territory and/or country)?

     At the time of the sexual abuse I was in Spring Valley, Arizona.

F.   What was the type of Scouting you were involved with during the sexual abuse (check all that apply)?

               Boy Scouts

               Cub Scouts

               Exploring Scouts

               Venturing

               Sea Scouts

               Other (please explain why you believe you had a connection to Scouting during the sexual
               abuse):

G.   What was the Scouting unit number and physical location (city, state, territory and/or country) of the
     Scouting unit(s) or provisional troop you were in during the time of the sexual abuse?

     During the sexual abuse I was in Scouting unit number 91, located in Mayer, Arizona.

H.   What was the name and location (city, state, territory and/or country) of the organization that chartered
     or sponsored your Scouting unit, including the organization that hosted meetings of your Scouting unit,
     during the time of the sexual abuse (e.g., church, school, religious institution, or civic group)?

     (Note that such organizations are not currently parties to the bankruptcy so if you believe you may have
     a claim against any such organization you must take additional action to preserve and pursue any such
     claim.)

     The organization that chartered or sponsored my Scouting unit during the time of the sexual abuse

     was the Church of Jesus Christ of Latter-day Saints located in Mayer, Arizona.


I.   What was the name of the BSA Local Council(s) affiliated with your Scouting unit(s), any Boy Scout
     camp or other Scouting activity during the time of the sexual abuse?

                                               Page 7 of 16
              Case 20-10343-LSS         Doc 3265-15       Filed 05/06/21    Page 9 of 17


     (Note that such BSA Local Councils are not currently parties to the bankruptcy so if you believe you
     may have a claim against any such BSA Local Council(s) you must take additional action to preserve
     and pursue any such claim.)

     The BSA Local Council affiliated with my Scouting unit was the Grand Canyon Council.

J.   In which of the following places did the sexual abuse take place? Check all that apply.

               At or in connection with a Scout meeting.

               At or in connection with a Scout camp.

               At or in connection with another Scouting-related event or activity (please explain):

          The sexual abuse took place in connection with a Scout camping trip.

               Other (please explain – for example, schools, churches, cars, homes or other locations):



K.   When did the first act of sexual abuse take place? If you do not remember the calendar date, what school
     grade were you in at the time and what season of the year was it (spring, summer, fall, winter), and what
     age were you when it started? If the sexual abuse took place over a period of time, please state when it
     started and when it stopped. If you were sexually abused by more than one sexual abuser indicate when
     the sexual abuse by each of the sexual abusers started and stopped.

     Robert Metcalf sexually abusing me during Scouting in approximately 1987. I was approximately

     9 years old during the sexual abuse by Robert Metcalf during Scouting.


L.   Please describe what happened to you. You can provide a description in your own words and/or use the
     checkboxes below.

     i.   About how many times were you sexually abused?

               I was sexually abused once.

               I was sexually abused more than once.

     If you were sexually abused more than once, please state how many times (if you recall):

     I was sexually abused by Robert Metcalf during Scouting at least one time.




M.   Please describe what happened to you. You can provide a description in your own words and/or use the
     checkboxes below. (Check all that apply.) Please note that the boxes are not meant to limit the
     characterization or description of your sexual abuse.

     i.   What did the sexual abuse involve?
                                               Page 8 of 16
                 Case 20-10343-LSS         Doc 3265-15      Filed 05/06/21     Page 10 of 17


                  The sexual abuse involved touching outside of my clothing.

                  The sexual abuse involved touching my bare skin.

                  The sexual abuse involved fondling or groping.

                  The sexual abuse involved masturbation.

                  The sexual abuse involved oral copulation / oral sex.

                  The sexual abuse involved the penetration of some part of my body.

        ii.   Did any of the following occur in connection with the sexual abuse:

                  The acts of sexual abuse against me also involved other youth.

                  The sexual abuse involved photographs or video.

                  Even though I did not want it, my body responded sexually to the sexual abuse.

                  The sexual abuse involved actual or implied threats of violence or other adverse
                  consequences if I disclosed the sexual abuse.

                  The sexual abuse involved gifts, privileges, experiences, and other rewards or bribes in
                  addition to the activities and awards normally part of Scouting.

                  The sexual abuser(s) made my family think they could be trusted.

                  At the time of the sexual abuse, my family or I had significant financial, social, behavioral
                  or other challenges.

        If you wish to provide a narrative, please describe the sexual abuse in as much detail as you can recall
        in the lines below. You may attach additional pages if needed.

The sexual abuse I experienced by Robert Metcalf included him fondling, masturbating, orally copulating,

and digitally penetrating me; and forcing me to fondle him.


To understand the nature of the sexual abuse, it is important to understand my background.




Robert Metcalf sexually abused me during a Scout camping trip about 10 miles south of Spring Valley,

Arizona. As the other Scouts were going to sleep, Robert Metcalf came into my tent to check on me. He

                                                  Page 9 of 16
                 Case 20-10343-LSS         Doc 3265-15       Filed 05/06/21    Page 11 of 17


told me that it was very important that I slept in the sleeping bag naked and instructed me to take off my

clothes. I did as he told me to. Once I was naked, Robert Metcalf said he must feel inside my sleeping bag

to check the warmth, then started touching my naked body. He started feeling my chest then progressed

to fondling my genitals. After he fondled me, he told me to turn over so he could feel my backside for heat.

I was so scared and confused I did not know what to do. After I rolled over, he started my feeling and

grabbing my buttocks. He then digitally penetrated me with his finger while he fondled my penis. As he

was abusing me, he asked if I enjoyed it. I did not respond – I was too scared to speak or move. He then

grabbed my hand and forced me to fondle his penis. Eventually, he told me I needed to learn to extract

venom from a snake bite and then proceeded to orally copulate me. After a few minutes of him orally

copulating me, I got so scared that I demanded to pee, and he let me go.


Notably, after the abuse, Robert Metcalf told me that in order to be a great Scout, I must never tell anyone

about the sexual abuse. He then handed me my first ever pocketknife, almost as a reward for being sexually

abused. His threats and rewards had no effect – I was too scared and ashamed to breath a word about the

abuse.


   N.    Did you or anyone on your behalf tell anyone involved in Scouting about the sexual abuse at or about
         the time of the sexual abuse? Yes            No

   O.    Did you or anyone on your behalf report the sexual abuse to law enforcement or investigators at or about
         the time of the sexual abuse? Yes          No

   P.    If you can remember anyone you may have ever told about the sexual abuse at the time, including anyone
         involved with Scouting, friends, relatives, and/or law enforcement, please list their name and when you
         told them.

         I did not tell anyone about the sexual abuse by Gene Metcalf at the time of the sexual abuse. I

         later told the following people about the sexual abuse by Gene Metcalf after it was over:




                                                  Page 10 of 16
             Case 20-10343-LSS       Doc 3265-15       Filed 05/06/21     Page 12 of 17




R.   Are you aware of anyone who knew about the sexual abuse?

     I believe the BSA, Grand Canyon Council, and Church of Jesus Christ of Latter-day Saints knew

     or should have known that Robert Metcalf was a danger to children because Robert Metcalf was

     arrested for and convicted of child molestation in 1974 and 1979. As a result, Robert Metcalf spent

     six years in prison and was excommunicated from the Church of Jesus Christ of Latter-day Saints.

     However, after Robert Metcalf was released from prison, he became a member of the Church of

     Jesus Christ of Latter-day Saints Mayer Branch and a Scout volunteer with the associated

     Scouting unit – positions he ultimately used to sexually abuse me.




                                            Page 11 of 16
                 Case 20-10343-LSS        Doc 3265-15        Filed 05/06/21    Page 13 of 17


                                 PART 5: IMPACT OF SEXUAL ABUSE

                                   (Attach additional pages if necessary)

       (If you currently cannot describe any harm you have suffered on account of the sexual abuse, you
may omit this section for now. However, you may be asked to provide the information requested at a later
date.)

   A.   Please describe how you were impacted, harmed, damaged, or injured in ways that you now connect as
        being related to the sexual abuse you described above. (Check all that apply.) You can provide a
        description in your own words and/or use the checkboxes below. Please note that the boxes are not
        meant to limit the characterization or description of the impact(s) of your sexual abuse.

                  Psychological / emotional health (including depression, anxiety, feeling numb, difficulty
                  managing or feeling emotions including anger)

                  Post traumatic stress reactions (including intrusive images, feelings from the abuse, numbing
                  or avoidance behaviors)

                  Physical health (including chronic disease, chronic undiagnosed pain or physical problems)

                  Education (including not graduating high school, being unable to finish training or education)

                  Employment (including difficulties with supervisors, difficulty maintaining steady
                  employment, being fired from jobs)

                  Intimate relationships (including difficulty maintaining emotional attachments, difficulty with
                  sexual behavior, infidelity)

                  Social relationships (including distrust of others, isolating yourself, not being able to keep
                  healthy relationships)

                  Alcohol and/or substance abuse (including other addictive behavior such as gambling)

                  Other (please explain and add any other information you remember to the categories above)

         If you wish to provide a narrative, please describe how you were impacted, harmed, damaged, or injured
         in ways that you now connect as being related to the sexual abuse you described above in as much detail
         as you can recall in the lines below. You may attach additional pages if needed.

After the sexual abuse, I was overwhelmed with confusion, shame, and guilt. I was too young to understand

what Robert Metcalf did to me, but I knew it felt wrong. And because I was so confused, I partially blamed

myself for being sexually abused. I felt guilty for not saying anything or resisting his advances sooner.

This guilt hung over me like a dark cloud for most of my life. While I realize now that Gene Metcalf, as

the adult Scout leader, is fully to blame for sexually abusing me, the shame continues haunting me.


                                                  Page 12 of 16
                 Case 20-10343-LSS       Doc 3265-15       Filed 05/06/21   Page 14 of 17




              In truth, I would have rather died than had someone find out about what Robert did to me

on that Scout camping trip. Even to this day, I am still afraid of people discovering my shame, questioning

my sexuality, and labelling me a victim. I know now that my fear of others discovering my shame will

never go away.


As a kid, I did not know how to process my trauma, so I internalized it.




                                                                                                    I often

wonder what my academic and career potential would have been if I was not sexually abused in Scouting.


Living in this traumatized state also led me to become withdrawn. After Robert breached my trust when

he sexually abused, I stopped trusting others,



                        Again, it came down to my trust issues – the fear of being vulnerable and abused

again was always in the back of my head. And not only was I reluctant to trust, I also was sexually

frustrated. Because my first experience with sex was the sexual abuse, I had a distorted perception of a

healthy sexual relationship.




                                                Page 13 of 16
                 Case 20-10343-LSS       Doc 3265-15        Filed 05/06/21   Page 15 of 17


                        I hate that Robert robbed me of the ability to have a healthy social, love, and family

life.


To cope with my trauma, I turned to drugs and alcohol. Being high or drunk was my way of escaping from

the memories and feelings of the sexual abuse.




        Even today, I still struggle fighting my desire to numb my trauma with drugs and alcohol.

Unfortunately, my addictions will be something I battle for the rest of my life.


In short, the sexual abuse I experienced by Robert Metcalf during Scouting fundamentally changed me as

a person. It caused me to become depressed, anxious, and withdrawn.




                                                 Page 14 of 16
             Case 20-10343-LSS         Doc 3265-15      Filed 05/06/21    Page 16 of 17




                            PART 6: ADDITIONAL INFORMATION

A.   Prior Litigation.

     i.   Was a lawsuit regarding the sexual abuse you have described in this Sexual Abuse Survivor Proof
          of Claim filed by you or on your behalf.
          Yes        No      (If “Yes,” you are required to attach a copy of the complaint.)
B.   Prior Bankruptcy Claims. Have you filed any claims in any other bankruptcy case relating to the
     sexual abuse you have described in this Sexual Abuse Survivor Proof of Claim? Yes   No       (If
     “Yes,” you are required to attach a copy of any completed claim form.)

C.   Payments. Have you received any payments related to the sexual abuse you have described in this
     Sexual Abuse Survivor Proof of Claim from any party, including BSA? Yes     No

     i.    If yes, how much and from whom?

D.   Current Bankruptcy Case. Are you currently a debtor in a bankruptcy case? Yes             No

     i.    If yes, please provide the following information:

           Name of Case: ___________________________ Court:

           Date filed: _______________________________ Case No.

           Chapter: 7      11     12        13      Name of Trustee:



                [Signature page follows – you must complete and sign the next page]




                                             Page 15 of 16
               Case 20-10343-LSS           Doc 3265-15       Filed 05/06/21      Page 17 of 17




                                                 SIGNATURE

        To be valid, this Sexual Abuse Survivor Proof of Claim must be signed by you. If the Sexual Abuse
                                                                                                          tative or
Survivor is deceased or incapacitated, the form must be signed by the Sexual Abuse Survivor’s represen
                                                                                                           must be
the attorney for the Sexual Abuse Survivor’s estate. If the Sexual Abuse Survivor is a minor? the form
                                                                    the Sexual Abuse  Survivor ’s attorney.   (Any
signed by the Sexual Abuse Survivor’s parent or legal guardian, or
                                                                                              person’s   authority
form signed by a representative or legal guardian must attach documentation establishing such
to sign this form for the Sexual Abuse Survivor.)
                                                                                                5 years, or
Penalty for presenting a fraudulent claim is a fine of up to $500,000 or imprisonment for up to
                                                                                               _______  __
both. 18 U.S.C. §§ 152,157 and 3571._____________________________________________

Check the appropriate box:
        I am the Sexual Abuse Survivor.

□       I am the Sexual Abuse Survivor’s attorney, guardian, kinship (or other authorized) caretaker, executor
        or authorized representative.
                                                                                                                ,


□       Other (describe):
                                                                                                 le
I have examined the information in this Sexual Abuse Survivor Proof of Claim and have a reasonab
belief that the information is true and correct.
I declare under penalty of perjury that the foregoing statements are true and correct.




                                                     Page 16 of 16
